Van Brunt, P. J.
We have examined the record in the case at bar, and see no reason to differ from the conclusion arrived at by the judge at the special term. Hone of the objections presented upon the record are well taken, and we do not think it necessary to refer to them in detail, because the counsel for the appellant has not considered the question of sufficient importance to refer in his points to the correct folios in the case affecting the same; but reference is made to some imaginary case which is not before the court. The order should be affirmed, with costs.